UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 02/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund February 28, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes31.9% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.9% AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. C 2.15 3/9/20 585,000 582,748 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C 2.84 4/22/19 395,000 400,222 DT Auto Owner Trust, Ser. 2014-1A, Cl. C 2.64 10/15/19 420,000 a 422,539 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. A 1.49 11/15/17 103,628 a 103,762 Santander Drive Auto Receivables Trust, Ser. 2012-4, Cl. B 1.83 3/15/17 247,294 247,618 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. C 1.94 3/15/18 480,000 482,538 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C 3.01 4/16/18 320,000 323,547 Commercial Mortgage Pass-Through Ctfs.1.7% Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 135,704 136,566 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T28, Cl. A4 5.74 9/11/42 175,000 b 190,407 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. A4 3.18 2/10/48 555,000 569,986 Commercial Mortgage Trust, Ser. 2014-CR14, Cl. A4 4.24 2/10/47 345,000 b 384,358 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 380,000 a,b 429,581 Credit Suisse Mortgage Trust, Ser. 2014-USA Cl. C 4.34 9/15/37 240,000 a 256,843 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. CFX 3.38 12/15/19 655,000 a 654,618 Hilton USA Trust, Ser. 2013-HLT, Cl. BFX 3.37 11/5/30 725,000 a 732,606 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A5 4.08 2/15/47 865,000 951,334 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C13, Cl. B 4.74 11/15/46 335,000 b 372,660 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 125,000 131,400 Consumer Discretionary1.4% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 55,000 59,234 21st Century Fox America, Gtd. Notes 6.65 11/15/37 175,000 238,177 Comcast, Gtd. Notes 6.50 11/15/35 135,000 187,067 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 355,000 a 400,595 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 522,747 a 715,299 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 345,000 a 346,692 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 240,000 276,539 Sky, Gtd. Notes 3.75 9/16/24 465,000 a 480,579 Staples, Sr. Unscd. Notes 2.75 1/12/18 215,000 214,512 Time Warner, Gtd. Debs. 5.35 12/15/43 530,000 622,995 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 350,000 355,018 Consumer Staples1.0% Altria Group, Gtd. Notes 4.00 1/31/24 65,000 69,747 Altria Group, Gtd. Notes 4.25 8/9/42 90,000 90,975 Altria Group, Gtd. Notes 4.75 5/5/21 120,000 133,928 Altria Group, Gtd. Notes 10.20 2/6/39 20,000 35,599 ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 425,000 424,668 Lorillard Tobacco, Gtd. Notes 3.75 5/20/23 205,000 207,796 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 500,000 a 543,470 Reynolds American, Gtd. Notes 4.85 9/15/23 555,000 614,079 SABMiller Holdings, Gtd. Notes 3.75 1/15/22 280,000 a 292,991 SABMiller Holdings, Gtd. Notes 4.95 1/15/42 200,000 a 221,497 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 270,000 a 278,674 Energy1.1% BP Capital Markets, Gtd. Bonds 2.32 2/13/20 460,000 462,146 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 440,000 c 477,909 Energy Transfer Partners, Sr. Unscd. Notes 5.95 10/1/43 220,000 c 253,426 Ensco, Sr. Unscd. Notes 4.50 10/1/24 240,000 c 235,659 EQT, Sr. Unscd. Notes 8.13 6/1/19 225,000 268,859 Kinder Morgan Energy Partners, Gtd. Notes 5.00 3/1/43 235,000 236,644 Kinder Morgan Energy Partners, Gtd. Notes 6.55 9/15/40 205,000 238,299 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 90,000 92,940 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 75,000 83,677 Talisman Energy, Sr. Unscd. Notes 3.75 2/1/21 170,000 168,178 TransCanada Pipelines, Sr. Unscd. Notes 3.75 10/16/23 215,000 225,380 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 285,000 275,909 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 145,000 152,267 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 60,000 68,978 Financial3.3% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 265,000 a 269,540 ACE INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 50,729 Bank of America, Sr. Unscd. Notes 1.29 1/15/19 520,000 b 527,378 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 150,000 152,462 Bank of America, Sr. Unscd. Notes 4.00 4/1/24 500,000 528,786 Bank of America, Sub. Notes 4.25 10/22/26 515,000 528,470 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 290,000 333,978 Bank of America, Sr. Unscd. Notes 5.70 1/24/22 50,000 58,377 Capital One Bank USA, Sub. Notes 3.38 2/15/23 300,000 302,673 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 169,000 206,379 Citigroup, Sr. Unscd. Notes 3.88 10/25/23 235,000 247,855 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 180,000 198,497 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 160,000 180,535 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 55,000 a 57,181 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 210,000 a 282,624 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.07 3/12/19 765,000 b 759,754 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 145,000 149,688 Ford Motor Credit, Sr. Unscd. Notes 4.38 8/6/23 200,000 218,822 General Electric Capital, Sr. Unscd. Notes 0.76 1/14/19 405,000 b 405,838 Goldman Sachs Group, Sr. Unscd. Notes 1.36 11/15/18 505,000 b 510,557 Goldman Sachs Group, Sr. Unscd. Notes 1.86 11/29/23 430,000 b 445,698 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 230,000 261,350 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 235,000 264,138 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 295,000 318,712 JPMorgan Chase & Co., Sr. Unscd. Notes 4.50 1/24/22 235,000 260,191 Morgan Stanley, Sr. Unscd. Bonds 3.70 10/23/24 500,000 517,144 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 220,000 230,166 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 105,000 119,504 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 150,000 a 171,247 PNC Bank, Sr. Unscd. Notes 2.20 1/28/19 250,000 252,982 Regency Centers, Gtd. Notes 5.88 6/15/17 205,000 224,793 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 225,000 227,040 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 210,000 217,752 Foreign/Governmental.5% Korea Development Bank, Sr. Unscd. Notes 2.25 8/7/17 280,000 284,055 Latvian Government, Sr. Unscd. Notes 2.75 1/12/20 240,000 a 242,503 Lithuanian Government, Sr. Unscd. Notes 6.63 2/1/22 200,000 a 248,750 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 420,000 463,050 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 100,000 120,760 Health Care.4% Actavis, Gtd. Notes 4.63 10/1/42 100,000 100,026 AmerisourceBergen, Sr. Unscd. Notes 3.25 3/1/25 130,000 131,611 Anthem, Sr. Unscd. Notes 2.30 7/15/18 255,000 258,596 Becton Dickinson and Company, Sr. Unscd. Notes 3.73 12/15/24 90,000 94,550 Becton Dickinson and Company, Sr. Unscd. Notes 4.69 12/15/44 60,000 66,024 Medtronic, Gtd. Notes 4.63 3/15/45 260,000 a 295,530 Mylan, Sr. Unscd. Notes 5.40 11/29/43 190,000 217,067 Industrial.1% Waste Management, Gtd. Notes 6.10 3/15/18 145,000 Information Technology.1% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 70,000 75,495 Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 190,000 216,127 Materials.7% Agrium, Sr. Unscd. Notes 3.38 3/15/25 155,000 154,714 Agrium, Sr. Unscd. Bonds 4.13 3/15/35 100,000 98,814 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 245,000 216,200 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 410,000 438,700 Glencore Funding, Gtd. Notes 4.63 4/29/24 230,000 a,c 242,296 LYB International Finance, Gtd. Notes 4.00 7/15/23 335,000 355,108 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 265,000 c 286,875 Vale Overseas, Gtd. Notes 4.38 1/11/22 240,000 c 234,471 Municipal Bonds.3% Chicago, GO (Project and Refunding Series) 6.31 1/1/44 85,000 88,975 Illinois, GO (Pension Funding Series) 5.10 6/1/33 150,000 151,533 Los Angeles Department of Water and Power, Revenue (Build America Bonds) 5.72 7/1/39 120,000 153,312 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Build America Bonds) 6.09 11/15/40 10,000 13,342 Metropolitan Transportation Authority, Revenue (Build America Bonds) 6.55 11/15/31 225,000 297,405 New York City, GO (Build America Bonds) 5.99 12/1/36 135,000 177,624 Telecommunications.7% AT&T, Sr. Unscd. Notes 1.17 11/27/18 355,000 b 359,076 AT&T, Sr. Unscd. Notes 5.35 9/1/40 210,000 224,527 Rogers Communications, Gtd. Notes 4.10 10/1/23 205,000 219,265 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 210,000 241,004 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 805,000 1,059,531 U.S. Government Agencies1.3% Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 855,000 c,d 956,193 Federal National Mortgage Association, Notes 0.88 12/20/17 2,305,000 d 2,295,153 Federal National Mortgage Association, Notes 1.63 10/26/15 495,000 d 499,639 U.S. Government Agencies/Mortgage-Backed8.0% Federal Home Loan Mortgage Corp: 3.50%, 12/1/41 - 11/1/44 4,773,525 d 5,019,216 5.00%, 4/1/39 449,025 d 506,173 5.50%, 4/1/22 - 1/1/36 299,747 d 332,047 Federal National Mortgage Association: 3.00%, 5/1/42 - 8/1/42 1,875,021 d 1,915,553 3.50%, 12/1/41 - 8/1/42 2,381,805 d 2,510,814 4.00%, 1/1/41 - 12/1/43 5,318,852 d 5,716,216 4.50%, 2/1/39 - 8/1/41 3,388,882 d 3,706,013 5.00%, 8/1/20 - 7/1/39 933,208 d 1,036,215 5.50%, 9/1/34 - 5/1/40 286,263 d 326,825 6.00%, 10/1/37 - 2/1/39 75,206 d 86,148 8.00%, 3/1/30 127 d 129 Government National Mortgage Association I; 5.50%, 4/15/33 38,541 43,896 Government National Mortgage Association II; 3.00%, 1/20/45 1,621,597 1,669,736 U.S. Government Securities9.6% U.S. Treasury Bonds: 3.75%, 11/15/43 2,685,000 3,320,381 4.50%, 2/15/36 325,000 438,141 U.S. Treasury Floating Rate Notes; 0.09%, 7/31/16 4,100,000 b 4,100,070 U.S. Treasury Inflation Protected Securities 0.63%, 1/15/24 1,771,898 e 1,849,833 U.S. Treasury Notes: 0.75%, 1/15/17 12,645,000 c 12,687,475 1.50%, 12/31/18 4,925,000 c 4,963,090 Utilities.8% Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 105,372 Enel Finance International, Gtd. Notes 6.00 10/7/39 210,000 a 257,521 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 315,000 388,715 Iberdrola International, Gtd. Notes 6.75 7/15/36 205,000 273,225 Nevada Power, Mortgage Notes 6.50 8/1/18 90,000 104,128 NiSource Finance, Gtd. Notes 5.65 2/1/45 390,000 497,221 NiSource Finance, Gtd. Notes 6.40 3/15/18 230,000 262,108 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 215,000 229,959 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 35,447 Total Bonds and Notes (cost $88,065,884) Common Stocks64.4% Shares Value ($) Consumer Discretionary5.9% Carnival 49,300 2,168,707 CBS, Cl. B 10,285 607,843 Delphi Automotive 8,134 641,285 Dollar General 7,899 f 573,625 Interpublic Group of Companies 93,299 2,080,568 Kohl's 8,133 600,215 Liberty Interactive, Cl. A 20,560 f 607,137 Lowe's 32,955 2,441,636 Michael Kors Holdings 13,682 f 922,304 News Corp., Cl. A 27,260 f 470,916 PVH 10,482 1,116,647 Regal Entertainment Group, Cl. A 62,103 c 1,468,115 Time Warner 9,866 807,631 Twenty-First Century Fox, Cl. A 19,977 699,195 Ulta Salon, Cosmetics & Fragrance 7,321 f 1,030,504 United Continential Holdings 2,390 f 155,780 Viacom, Cl. B 6,270 438,524 Consumer Staples5.2% Coca-Cola Enterprises 67,945 3,139,059 ConAgra Foods 19,634 686,797 Costco Wholesale 7,548 1,109,254 CVS Health 42,879 4,453,842 Estee Lauder, Cl. A 11,138 920,778 Molson Coors Brewing, Cl. B 30,057 2,281,026 PepsiCo 11,650 1,153,117 Philip Morris International 12,578 1,043,471 Energy7.3% Anadarko Petroleum 25,529 2,150,308 EOG Resources 9,053 812,235 Marathon Oil 33,430 931,360 Occidental Petroleum 99,046 7,713,702 Phillips 66 34,182 2,681,920 Schlumberger 34,188 2,877,262 Valero Energy 58,856 3,630,827 Exchange-Traded Funds.0% iShares Russell 1000 Value ETF 537 Financial15.9% Allstate 17,955 1,267,623 American International Group 16,098 890,702 Ameriprise Financial 21,035 2,810,907 Bank of America 180,498 2,853,673 Berkshire Hathaway, Cl. B 31,799 f 4,687,491 Citigroup 76,093 3,988,795 Discover Financial Services 9,699 591,445 Goldman Sachs Group 19,553 3,710,964 Hartford Financial Services Group 31,444 1,287,946 Intercontinental Exchange 5,140 1,209,750 Invesco 14,020 564,585 JPMorgan Chase & Co. 79,196 4,853,131 Morgan Stanley 58,070 2,078,325 PNC Financial Services Group 27,855 2,561,546 Prudential Financial 12,270 992,029 Regions Financial 153,996 1,479,902 TD Ameritrade Holding 38,956 1,412,934 Voya Financial 109,200 4,825,548 Wells Fargo & Co. 60,542 3,317,096 Health Care10.4% Aetna 10,170 1,012,424 Agilent Technologies 13,770 581,232 Biogen Idec 5,321 f 2,179,428 Cardinal Health 46,363 4,079,480 Eli Lilly & Co. 25,406 1,782,739 Endo International 7,983 f 683,345 Humana 6,202 1,019,485 Laboratory Corporation of America Holdings 7,570 f 931,337 McKesson 4,731 1,081,980 Medtronic 22,035 1,709,696 Merck & Co. 45,778 2,679,844 Mylan 16,245 f 931,245 Omnicare 15,734 1,207,427 Pfizer 169,647 5,822,285 UnitedHealth Group 28,193 3,203,571 Zoetis 12,729 586,680 Industrial5.6% Cummins 9,435 1,341,940 Delta Air Lines 6,697 298,150 FedEx 5,539 980,292 Honeywell International 33,150 3,407,157 Leucadia National 24,555 582,690 Northrop Grumman 11,685 1,936,321 Owens Corning 22,027 873,591 Raytheon 8,082 879,079 Tyco International 12,040 508,329 United Technologies 42,927 5,233,231 Information Technology10.7% Accenture, Cl. A 19,210 1,729,476 Apple 45,572 5,854,179 Applied Materials 90,868 2,276,243 Cisco Systems 205,918 6,076,640 Cognizant Technology Solutions, Cl. A 17,424 f 1,088,739 EMC 55,680 1,611,379 Facebook, Cl. A 9,599 f 758,033 Google, Cl. A 505 f 284,128 Google, Cl. C 2,880 f 1,608,192 Keysight Technologies 9,432 354,077 Microchip Technology 47,803 2,450,860 Oracle 19,736 864,832 salesforce.com 22,047 f 1,529,621 Symantec 27,542 692,957 Texas Instruments 29,200 1,716,960 Visa, Cl. A 6,354 1,723,904 Materials3.4% Martin Marietta Materials 16,029 2,281,408 Mosaic 25,094 1,336,506 Packaging Corporation of America 10,353 857,850 Potash Corp of Saskatchewan 18,228 654,385 Praxair 12,251 1,566,903 Vulcan Materials 34,657 2,876,531 Total Common Stocks (cost $155,451,307) Other Investment3.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,178,309) 10,178,309 g Investment of Cash Collateral for Securities Loaned1.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,763,889) 3,763,889 g Total Investments (cost $257,459,389) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange-Traded Fund GO General Obligation REIT Real Estate Investment Trust a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, these securities were valued at $7,946,938 or 2.8% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At February 28, 2015, the value of the fund's securities on loan was $18,651,142 and the value of the collateral held by the fund was $19,104,494, consisting of cash collateral of $3,763,889 and U.S. Government & Agency securities valued at $15,340,605. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Investment in affiliated money market mutual fund. At February 28, 2015, net unrealized appreciation on investments was $31,093,909 of which $33,841,104 related to appreciated investment securities and $2,747,195 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Common Stocks 64.4 U.S. Government Agencies/Mortgage-Backed 18.9 Corporate Bonds 9.6 Money Market Investments 4.9 Commercial Mortgage-Backed 1.7 Asset-Backed .9 Foreign/Governmental .5 Municipal Bonds .3 † Based on net assets. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 2,562,974 - Commercial Mortgage-Backed - 4,810,359 - Corporate Bonds+ - 27,434,322 - Equity Securities - Domestic Common Stocks+ 181,950,074 - - Equity Securities - Foreign Common Stocks+ 1,576,689 - - Exchange-Traded Funds 56,417 - - Foreign Government - 1,359,118 - Municipal Bonds+ - 882,191 - Mutual Funds 13,942,198 - - U.S. Government Agencies/Mortgage-Backed - 26,619,966 - U.S. Treasury - 27,358,990 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the fund's Board. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 By: /s/ James Windels James Windels Treasurer Date: April 20, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
